DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2018/00521342 in view of Oono US 2021/01811551 in view Xu CN 207249281 (IDS Reference)
Regarding claim 1, Chang teaches an electronically-controlled viewing angle switching device,
comprising: a liquid crystal layer (fig. 1 LC2), having a first side and a second side opposite to each other; a first electrode (146) and a second electrode (136), respectively located at the first side and the second side of the liquid crystal layer. Chang omits a plurality of first insulation patterns, located at the first side of the liquid crystal layer; and a plurality of second insulation patterns, located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern. Xu teaches a plurality of first insulation patterns (fig. 9 280 top), located at the first side of the liquid crystal layer; and a plurality of second insulation patterns (280 bottom), located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern for providing adjustable viewing angle (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang in view of Xu to provide a narrow viewing mode.  Xu does not explicitly teach the material of the first insulation pattern and the second insulation pattern are transparent material.   However Xu does disclose an organic insulation layer.  However use organic insulating layers such as organic passivation layers are often transparent as they can easily be photopatterned.  Therefore, it would have been obvious to one of ordinary skill in the art to use a transparent insulation layer for ease of processing.
Regarding claim 1, Chang teaches an electronically-controlled viewing angle switching device,
comprising: a liquid crystal layer (fig. 1 LC2), having a first side and a second side opposite to each other; a first electrode (146) and a second electrode (136), respectively located at the first side and the second side of the liquid crystal layer. Chang omits a plurality of first insulation patterns, located at the first side of the liquid crystal layer; and a plurality of second insulation patterns, located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern; a plurality of third insulation patterns, wherein the first insulation patterns and third insulation patterns are arranged in alternation of the first side of the liquid crystal layer . Xu teaches a plurality of first insulation patterns (fig. 9 280 top), located at the first side of the liquid crystal layer; and a plurality of second insulation patterns (280 bottom), located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern; a plurality of third insulation patterns, wherein the first insulation patterns and third insulation patterns are arranged in alternation (every other insulation pattern of Xu can be denoted as a third insulation pattern) of the first side of the liquid crystal layer for providing adjustable viewing angle (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang in view of Xu to provide a narrow viewing mode.
Regarding calim 7, Xu teaches a plurality of fourth insulation patterns, wherein the second insulation patterns and fourth insulation patterns are arranged in alternation at the second side of the liquid crystal layer (every other insulation pattern can be denoted as a fourth insulation pattern according to Xu).
Regarding claim 14, Chang teaches a display device, comprising: a display panel (fig 1 10); and an electronically-controlled viewing angle switching device (180), overlapped with and disposed on the display panel, and comprising: a liquid crystal layer (LC2), having a first side and a second side opposite to each other; a first electrode (146) and a second electrode (136), respectively located at the first side and the second side of the liquid crystal layer; Chang omits a plurality of first insulation patterns, located at the first side of the liquid crystal layer; and a plurality of second insulation patterns, located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern and each of the first insulation patterns is not connected to each of the second insulation patterns . Xu teaches a plurality of first insulation patterns (fig. 9 280 top), located at the first side of the liquid crystal layer; and a plurality of second insulation patterns (280 bottom), located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern and each of the first insulation patterns is not connected to each of the second insulation patterns for providing adjustable viewing angle (see abstract wide/narrow).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang in view of Xu to provide a narrow viewing mode.  Xu does not explicitly teach the material of the first insulation pattern and the second insulation pattern are transparent material.   However Xu does disclose an organic insulation layer.  However use organic insulating layers such as organic passivation layers are often transparent as they can easily be photopatterned.  Therefore, it would have been obvious to one of ordinary skill in the art to use a transparent insulation layer for ease of processing.

Allowable Subject Matter
Claims 10-13 and 15 are allowed. 
Claims 3-6, 8-9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871